Citation Nr: 1201547	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  05-34 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased initial rating for the service-connected plantar fasciitis of the right foot, evaluated as noncompensably disabling prior to December 17, 2010, and as 10 percent disabling beginning on December 17, 2010.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 2004. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the RO that granted service connection for plantar fasciitis of the right foot and assigned a noncompensable rating.  

During the course of this appeal, the evaluation was increased to 10 percent effective beginning on December 17, 2010.  

The Board remanded this matter to the RO for further development in June 2008 and September 2010.  

The RO also granted service connection for bilateral pes planus in an August 2008 rating decision that implemented a decision of the Board rendered in June 2008.


FINDINGS OF FACT

The service-connected plantar fasciitis of the right foot is shown to have been manifested by pain and tenderness and to have been productive of a disability picture that more nearly approximated that of moderate impairment for the period of the appeal prior to December 17, 2010; neither moderately severe foot injury, nor acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion of ankle at a right angle, shortened plantar fascia, or marked tenderness under metatarsal heads is demonstrated.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to December 17, 2010, the criteria for the assignment of an initial rating of 10 percent for the service-connected plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5278, 5279, 5284 (2011).

2.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected plantar fasciitis of the right foot have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Codes 5278, 5279, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in claims for initial higher ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116- 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Nevertheless, in letters dated in March 2006, October 2007, July 2008, January 2009, December 2010, and September 2011, as well as prior remands, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  VA clinical notes and private treatment records have been obtained.  The Veteran was also provided with several VA examinations.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, that any additional evidence needs to be obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


The Facts

The Veteran asserts that a higher rating is warranted for his service-connected plantar fasciitis of the right foot.

The Veteran received a predischarge VA examination in July 2004 when his bilateral pes planus was noted.  He reported having a history of plantar fasciitis of the right foot that had been recurrent.  An examination of the feet showed bilateral pes planus of a moderate degree.  The Veteran was diagnosed with right-sided plantar fasiculitis.

At a May 2009 VA examination, the Veteran reported having foot pain of 6 to 8 years' duration, which did not incapacitate or prevent him from being employed.  Upon examination, no standing, sitting, walking or weightbearing limitation were noted.  Additionally, bilateral pes planus, as well as bilateral hallux deformity and bilateral hammering of the lateral four toes, was noted.  The Veteran was diagnosed with bilateral foot pain.

The Veteran received another VA examination in December 2010 and reported having stiffness and pain in the bottom of the right foot.  Upon examination, there was evidence of painful motion and tenderness, but no evidence of swelling, instability, weakness or abnormal weight bearing.  There was plantar fascia tenderness of the whole lateral, central and medial aspects.  There was adductovarus rotation of the 5th toe, medial ankle collapse and the too many toes sign on weight bearing.  

The right foot had dorsiflexion to 10 degrees with pain, plantar flexion of 25 degrees with pain, inversion of 10 degrees with pain, and eversion of 8 degrees with tightness in the Achilles tendon.  His feet were pronated through his whole gait cycle.  

In sum, the examiner diagnosed the Veteran with plantar fasciitis of the right foot, which he found did not affect his occupational status, but did prevent some chores, severely affected his ability to participate in sports and caused moderate problems with shopping, exercise, recreation, travelling and driving.  

It was noted that the Veteran's current occupation involved working with computers and that the his lost time from work due to this disability was less than 1 week, due to routine doctor's appointments.  The examiner characterized the Veteran's right foot plantar fasciitis disability as moderate.


The Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2011).  
 
The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4.40 (2011).

The United States Court of Veterans Appeals (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Veteran currently is evaluated as 10 percent disabled for this disability under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011), for Foot Injuries, other.  That code provides a 10 percent evaluation for moderate foot injuries, a 20 percent evaluation for moderately severe foot injuries, and a 30 percent rating for severe foot injuries.  A following note provides that actual loss of use of the foot should be rated as 40 percent disabling.

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6.  

It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

The Veteran was previously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278, for pes cavus.  Under that code, acquired claw foot (pes cavus) with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity that is bilateral in nature warrants a 50 percent evaluation and, if unilateral in nature, a 30 percent evaluation is warranted.  

Acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, that is bilateral in nature warrants a 30 percent evaluation and, if unilateral, a 20 percent evaluation is warranted.  

A 10 percent disability rating is assignable when the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, either bilaterally or unilaterally.  Id.

The Veteran could also be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5279, as analogous to anterior metatarsalgia (Morton's disease), unilateral, or bilateral.  The only rating available under that code is a 10 percent evaluation.

In every instance where the schedule does not provide a no percent evaluation for a diagnostic code, a no percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

The evaluation of the same disability or the same manifestations of the disability under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  To do so is to 'pyramid' the ratings.  In cases where the record reflects that the Veteran has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations", permitting separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261   (1994).  

The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In considering the veteran's claim, therefore, the Board must attempt to separate those symptoms that are due to his service-connected pes planus from those that are manifestations of the current right foot plantar fasciitis, if possible.

Taking into account all relevant evidence, the Board finds that the criteria for an initial evaluation of 10 percent, but no higher for the service-connected right foot plantar fasciitis is warranted for the period of the appeal prior to December 17, 2010.  

In this regard, the Board notes that, for this period, the service-connected disability picture more closely resembled criteria warranting a 10 percent rating under Diagnostic Code 5279 for anterior metatarsalgia.  

To the extent that the December 2010 VA examination delineated the difference between service-connected foot disabilities, the evidence since the Veteran's discharge from service shows complaints of pain and tenderness consistent with his service-connected plantar fasciitis.  

However, for the entire period of the appeal, the Veteran is not shown to have either the equivalent of a moderately severe foot injury or finding of all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia or marked tenderness under metatarsal heads due solely to his service-plantar fasciitis.  

Moreover, the recent VA examination described the Veteran's level of disability as no more than moderate and noted impaired ability to participate in certain activities such as sports and chores.   The VA examiner significantly noted that the disability did not affect his occupational status or cause him to lose any time from work, other than that taken for routine medical appointments.  

Considering this, and all evidence of record, the Board finds that the service-connected right plantar fasciitis is not shown to warrant a rating higher than 10 percent for any period of the appeal.   

Finally, the Board finds that the service-connected right foot plantar fasciitis does not present an exceptional or unusual disability picture so as to render impractical the application of the established rating standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  

Here, as noted, the manifestations of the service-connected right foot disability are reasonably addressed by the rating criteria and the assigned 10 percent rating.  

Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial rating of 10 percent for the service-connected plantar fasciitis of the right foot for the period of the appeal prior to December 17, 2010 is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 10 percent for the service-connected plantar fasciitis of the right foot for the period of the appeal is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


